DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed on November 1, 2021 have been entered. Accordingly, claims 2 and 13 have been cancelled, and claims 1, 3-12 and 14-16 are currently pending in this application.

Drawings
	The previous Drawing Objections, which were made of record in the Non-Final Rejection of August 3, 2021, have been withdrawn in view of Applicant’s persuasive arguments, as outlined in the second paragraph of page 6 of the Remarks, filed on November 1, 2021. Namely, the Examiner agrees that the subject matter of the solenoid valves can be readily ascertained by one of ordinary skill in the art, without an express illustration thereof.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Fox on November 30, 2021.

In claim 5:
The recitation of “according to on/off of the first solenoid valve” is amended to recite --according to an on/off position of the first solenoid valve--.
In claim 15:
The recitation of “a separator gas outlet”, in line 4, is amended to recite --the separator gas outlet--.
In claim 16: 
The recitation of “the refrigerant”, in line 2, is amended to recite --a refrigerant--.
The recitation of “the ejector main flow inlet”, in line 3, is amended to recite --an ejector main flow inlet--.
The recitation of “the ejector outlet”, in line 3, is amended to recite --an ejector outlet--.
The recitation of “the separator inlet”, in line 3, is amended to recite --a separator inlet--.
The recitation of “the separator liquid outlet”, in lines 5-6, is amended to recite --a separator liquid outlet--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as currently recited in claims 1 and 12. Applicant’s arguments, see the last paragraph of page 6 of the Remarks, filed on November 1, 2021, with respect to the anticipatory rejection of claims 1 and 12, 
Assuming arguendo, it should be noted that the prior art of Takeuchi, per se, does not anticipate or render obvious the claimed invention. In general, Takeuchi contains an embodiment (see figure 17) that teaches the structural features of claim 1. However, said embodiment of Takeuchi fails to provide any teachings, suggestions, nor motivation for controlling the turning on/off of the first flow path. At best, Takeuchi simply provides a teaching or suggestion for controlling the turning on/off of the second flow path, per se, but not of the first flow path. For instance, Takeuchi states the following in column 11, lines 34-40:
“In the eighth embodiment, a three-way solenoid valve 910 is provided at a branch portion of the low-pressure refrigerant passage and the oil return passage 80 as shown in FIG. 17, or at a joint portion thereof as shown in FIG. 18. When the pressure increasing value .DELTA.P in the ejector 40 becomes equal to or lower than predetermined value, the oil return passage 80 is opened by the three-way solenoid valve 90. On the contrary, when the pressure increasing value .DELTA.P in the ejector 40 becomes higher than the predetermined value, the oil return passage 80 is closed by the three-way solenoid valve 90.”
	As recited therein, Takeuchi only provides a teaching and/or suggestion for selectively closing the second flow path. Nonetheless, Takeuchi is silent as to the controllability of the first flow path to be turned on or turned off. Rather, one of ordinary skill in the art would comprehend from the disclosure of Takeuchi as a whole that the first flow path is intended to always remain open or “on” for fluid flow therethrough (see at least figures 1-5, 8-16, and 18-23). In essence, the flow path is always kept open such that the ejector operates as intended, whereas the second flow 
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale1 for changing the fluidic configuration of the system to arrive at the claimed invention, the reliance on said rationale is admonished2 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different fluid line arrangements) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Takeuchi requires the specific fluid flow arrangement disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Takeuchi to arrive at the claimed invention would be based on improper hindsight, and would render Takeuchi inoperable for its intended purpose. Assuming arguendo, rearranging the fluidic configuration of Takeuchi would change the principles of operation thereof, since it would require completely redesigning the structure of the ejector apparatus such that the fluid flow throughout the system achieves the intended purpose of providing the various modes of operation (i.e. a normal mode and an oil return mode), as currently described therein. For instance, closing the first flow path would require rearranging the adjacent fluid lines and components, and would stop the ejector from functioning as described in Takeuchi, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143 (I) (E).
        2 Id., at § 2145 (X) (B).